 



         

Exhibit 10-e-1
SECOND AMENDMENT
TO
NORDSON CORPORATION
EXCESS DEFINED BENEFIT RETIREMENT PLAN
     The Nordson Corporation Excess Defined Benefit Retirement Plan (hereinafter
referred to as the “Plan”), as originally established for the benefit of certain
designated salaried employees effective as of November 1, 1985, and as amended
on one subsequent occasion, is hereby further amended, effective upon execution
hereof, to add new Section 2.4 as follows:
          2.4 VESTING OF BENEFITS. Notwithstanding any provision of the Plan
other than Section 6.6 to the contrary, the excess pension benefit of each
eligible Employee determined as if he were to terminate employment on
December 31, 1993, shall be fully vested and nonforfeitable on December 31,
1993.
          EXECUTED at Westlake, Ohio this ___day of ___, 1993.
NORDSON CORPORATION

             
 
  By        
 
     
 
   
 
  Title        
 
     
 
   

 